Citation Nr: 0939930	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-13 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for lung disorder, 
variously claimed as asthma, bronchospasm, and bilateral 
apical thickening, to include due to exposure to Agent Orange 
or Asbestos. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from September 1963 to August 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), that, in pertinent part, denied 
service connection for asthma and bilateral apical 
thickening.  As the diagnosis and etiology of the Veteran's 
claimed conditions are unclear a variously claimed, the Board 
has seen fit to address them as stated above.  This 
recharacterization does not prejudice the Veteran, and it 
provides greater latitude for a medical professional to 
identify any present disability and opine as to etiology.

The record shows that the Veteran requested a hearing before 
a member of the Board at the Central Office in Washington, 
District of Columbia.  A hearing was scheduled for October 
2009, but the Veteran did not show.  Just prior to the date 
of hearing, VA received a written notice from the Veteran's 
representative that the Veteran no longer desired a hearing.  
Accordingly, this Veteran's request for a hearing is 
considered withdrawn.  38 C.F.R. § 20.702 (e) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a 
lung or bronchial disorder, variously claimed and as 
identified above.  When the Veteran initially filed, he 
separately claimed service connection for asthma/bronchospams 
due to Agent Orange exposure and for bilateral apical 
thickening of lungs due to asbestos exposure.  Since the 
record does not clearly reflect the exact nature of the 
Veteran's disability, the claim have been re-characterized 
under more general terms until additional medical evidence 
indicates otherwise.  

The Veteran has not yet been afforded a VA examination to 
identify the nature and etiology of his current disability.  
A review of the record reflects several possible diagnoses 
for the Veteran's currently claimed symptoms.  These include: 
asthma, bronchospasm, granulomatous disease, sarcoidosis, 
lymphoma and alveolitis.  

Additionally, the record is unclear as to the etiology of any 
current condition.  In a January 2007 VA Environmental Health 
General Progress Note, which was a follow-up note to a 
previous Agent Orange Exposure Examination, the VA nurse 
practitioner indicated that bilateral apical thickening may 
be related to asbestos exposure.  Whereas, earlier private 
diagnostic imagery reports indicated that pleural thickening 
of the lungs and opacities may be residuals of hereditary 
disorder or pathogens.  See September and December 2003 
Radiology Reports from Bon Secours Health Systems.  To the 
extent that the record is unclear as to the nature and 
etiology of the Veteran's current disability, the Board finds 
that a VA examination is warranted.  

Prior to any examination, the RO/AMC should ask the Veteran 
to identify any outstanding records of pertinent VA and 
private treatment, and obtain those records. 

The Board notes that a review of the record shows that VA has 
already conceded that the Veteran was exposed to Agent Orange 
during service.   See April 2008 Rating Decision grant of 
service-connection for diabetes mellitus due to Agent Orange 
exposure.  

Additionally, the Veteran's personnel records reflect that 
his military occupational specialty (MOS) was as an aircraft 
mechanic and that his duties included inspection and 
maintenance of the aircrafts' landing gear, flight controls, 
dock systems, and fuel systems.  The Veteran's duties also 
included assisting in the removal and reclamation of crash 
damaged aircrafts.  The Veteran's MOS indicates that he would 
likely have some degree of asbestos exposure during service.  

The VA Adjudication Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C (Manual), provides the 
appropriate administrative guidelines concerning claims for 
service connection for asbestosis or asbestos related 
disabilities.  One of requirements sets forth in the manual 
is development pertaining to whether or not the Veteran was 
exposed to asbestos either before or after service.  See M21-
1MR IV.ii.2.C.9.h.  Here, the record does not reflect such 
development.  As such, the RO/AMC should request that the 
Veteran provide information regarding any pre-service or 
post-service exposure to asbestos.  This would include asking 
the Veteran to provide a listing of all of the places of 
employment after service, and his duties and duration at each 
place of employment.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO should seek to identify and obtain any 
VA and/or private records of pertinent 
medical treatment that are not yet on 
file.  

2.  The RO/AMC should request that the 
Veteran provide information regarding any 
pre-service or post-service exposure to 
asbestos.  The Veteran should be 
specifically asked to provide a listing of 
all of the places of employment after 
service, and his duties and duration at 
each place of employment.

3.  After all available records have been 
obtained, the RO/AMC should schedule the 
Veteran for a VA examination by an 
appropriate specialist for the purpose of 
identifying the nature and likely etiology 
of the any current lung disorder.  The 
goal of the examination is twofold:  to 
obtain a definitive diagnosis; and to 
obtain a medical opinion as to the 
likelihood that any diagnosed condition is 
related to service, including as due to 
inservice exposure to Agent Orange or 
asbestos exposure. 

In order to achieve this goal, the 
examiner should be asked to review the 
Veteran's complete claim file, including 
service medical records, prior examination 
reports, and a copy of this remand.  The 
examiner should provide a detailed review 
of the Veteran's history and current 
complaints pertaining to his claimed 
conditions.  The examiner should perform 
all studies deemed appropriate and set 
forth the findings in detail in the 
examination report.  The RO/AMC should 
make the claims file available to the 
examiner, who should review the entire 
claims file in conjunction with the 
examination.  The examiner should indicate 
this fact in the examination report.  

Following review of the record and 
examination of the Veteran, the examiner 
should provide a diagnosis for any 
disorder of the lungs or bronchial 
passages.  For any disorder diagnosed, the 
examiner should provide a medical opinion 
as to the likely etiology of such 
diagnosed condition.  Specifically, the 
examiner should provide an opinion whether 
it is at least as likely as not (a 50% 
degree of probability or higher) that a 
diagnosed disorder is due to any aspect of 
the Veteran's period of service, including 
exposure to agent orange or asbestos.   If 
an asbestos related disorder is diagnosed, 
the examiner should indicate whether it is 
at least as likely as not that such a 
condition was related to inservice 
exposure as opposed to any such exposure 
subsequent to service (taking into account 
his employment history).  

4.  Thereafter, the RO/AMC should then re-
adjudicate the claim.  If any benefit 
sought on appeal remains denied, the 
RO/AMC should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

